357 N.W.2d 128 (1984)
STATE of Minnesota, Respondent,
v.
Cheur VANG, Appellant.
No. C1-84-579.
Court of Appeals of Minnesota.
November 6, 1984.
Hubert H. Humphrey, III, Atty. Gen., Edward P. Starr, St. Paul City Atty., Pam Routhe, Asst. City Atty., St. Paul, for respondent.
Lawrence Laine, Neighborhood Justice Center, St. Paul, for appellant.
Considered and decided by POPOVICH, C.J., and HUSPENI and FORSBERG, JJ., with oral argument waived.

SUMMARY OPINION
POPOVICH, Chief Judge.
Defendant was charged with committing a petty misdemeanor traffic offense, Minn. Stat. § 169.21, subd. 3 (1982). The complaint alleged that on March 1, 1984, defendant failed to yield to pedestrians crossing a street. The court found defendant guilty and fined him $30.
On appeal defendant challenges the sufficiency of the evidence. However, appellant did not provide this court with a full transcript of the court trial or an agreed statement summarizing the events which occurred at trial. See Setter v. Mauritz, 351 N.W.2d 396 (Minn.Ct.App.1984). Respondent City of St. Paul did not file a brief and we proceeded pursuant to Minn.R.Civ. App.P. 142.03.

DECISION
Because of the limited record available to this court, rendering appellate review impossible, defendant's petty misdemeanor conviction for a traffic offense is affirmed.
Affirmed.